DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations "the axial center" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, it is assumed to be “an axial center”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persiani et al. US 20180029469 A1 (hereinafter Persiani)  in view of Nam US 20160108648 A1 (hereinafter Nam) and Abeitoet al. JP H0482176 U (hereinafter Abeitoet).
In regards to claim 1, Persiani teaches a linear reciprocating-motion apparatus (See fig 1) comprising: a housing (1); at least one movable member (3) supported by the housing such that it is capable of undergoing linear reciprocating motion in a range that includes: a first position (unlocked), a second position (locked, when 30 engages), and a third position (when the movable member causes 46 to contact the end of 50, see fig 3) that is separated from the first position more than the second position, the at least one movable member being biased toward the first position; a stopper (7) that: (i) is supported by the housing, (ii) is displaceable between a blocking position at which movement of the at least one movable member from the second position to the first position is prohibited and a nonblocking position at which movement of the at least one movable member from the second position to the first position is permitted (para 75 and see fig 4); an intermittent mechanism (4 and 5) configured to interact with the linear reciprocating motion of the at least one movable member such that the intermittent mechanism assumes a specific state once every two times that the at least one movable member is moved to the third position (See fig 7 and para 2).
However, Persiani does not teach a stopper that: (i) is supported by the housing, (ii) is displaceable between a blocking position at which movement of the at least one movable member from the second position to the first position is prohibited and a nonblocking position at which movement of the at least one movable member from the second position to the first position is permitted, (iii) is biased toward the blocking position, and (iv) is configured to be displaced to the nonblocking position in response to a specific operation for moving the at least one movable member to the first position;
and a switch provided in the housing and configured such that, when the specific state is assumed, the switch switches from one of a disconnected state and a connected state to the other of the disconnected state and the connected state. 
Nam teaches a stopper (400) that: (i) is supported by the housing, (ii) is displaceable between a blocking position (see fig 2) at which movement of the at least one movable member from the second position to the first position is prohibited and a nonblocking position (See fig 3B) at which movement of the at least one movable (100) member from the second position to the first position is permitted (See fig 3B), (iii) is biased toward the blocking position (para 21), and (iv) is configured to be displaced to the nonblocking position in response to a specific operation for moving the at least one movable member to the first position (See fig 3B and figs 4A-4F).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Nam’s stopper in place of Persiani’s in order reduce manufacturing costs (Nam’s para 4, the examiner would also like to mention the device in fig 1 which is considered disadvantageous in para 4, is fairly similar to Persiani’s stopper).
However, Persiani in view of Nam still does not teach a switch provided in the housing and configured such that, when the specific state is assumed, the switch switches from one of a disconnected state and a connected state to the other of the disconnected state and the connected state.
Abeito teaches a linear reciprocating-motion apparatus (see figs 2 and 4) with an intermittent mechanism (12, with a similar intermittent profile see fig 4) and a switch (25) provided in the housing and configured such that, when the specific state is assumed, the switch switches from one of a disconnected state and a connected state to the other of the disconnected state and the connected state (See fig 2, fig 4, and para 6).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Abeito’s teachings of using a sensor on a heart-shaped cam on Persiani’s heart-shaped cam in order to monitor the position of the movable member and to be able to communicate it to a controller (fig 2).
In regards to claim 2, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 1, wherein the intermittent mechanism comprises: a first intermittent-guide part (Persiani: 5) that is displaceably supported by the housing, the first intermittent-guide part having a first intermittent profile (Persiani: 50 and 51), which includes a fourth position (Persiani: any position along 50) and a fifth position (Persiani: any position along 51), defined thereon; and a first interacting mechanism (Persiani: 4) that: (i) is displaceably supported by the housing (Persiani: See fig 7), (ii) includes a first guided part (Persiani: 46) that is guided by the first intermittent profile (Persiani: See fig 2 and fig 4), and (iii) is configured to displace the first guided part upon interacting with the linear reciprocating motion of the at least one movable member (Persiani: See fig 4); wherein, each time the first intermittent-guide part is repetitively moved by the at least one movable member moving to the third position, the first intermittent-guide part is configured to guide the first guided part alternately to the fourth position or to the fifth position, and guiding the first guided part to the fifth position is defined as the specific state (Persiani: see figs 3-4).  
In regards to claim 3, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 2, wherein: the first intermittent profile includes a maximum separation position (Persiani: end where arrows starts in fig 3) that is most spaced apart from the fourth position and the fifth position (Persiani: see fig 3), and an intermediate stopping position (Persiani: first 53 following arrows in fig 3) that is positioned between the maximum separation position and a range that includes the fourth position and the fifth position (Persiani: see fig 3); the first intermittent-guide part is biased (Persiani: via 3, See fig 7) so as to displace the fourth position and the fifth position of the first intermittent profile in a direction away from the first interacting mechanism (Persiani: as the interacting mechanism would be in the maximum separation position), and the fourth position is spaced apart farther from the first interacting mechanism than the fifth position (Persiani: see fig 3); the first guided part is configured to cycle around, in order, the maximum separation position, the fourth position, the intermediate stopping position, and the fifth position (Persiani: see arrows in fig 3); and a restricting part (Persiani: 57) is defined on the first intermittent profile between the maximum separation position and the fourth position, the restricting part being configured to block a change in path of the first guided part as the first guided part is being guided from the maximum separation position to the fourth position toward the intermediate stopping position (Persiani: see fig 3).  
In regards to claim 4, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 3, wherein, when guided to the intermediate stopping position, the first guided part is configured to be held at the intermediate stopping position by being pressed against a guide wall (Persiani: 52) that extends from the fifth position on the first intermittent profile toward the maximum separation position (Persiani: see fig 3).  
In regards to claim 5, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 3, wherein: the linear reciprocating-motion apparatus is configured to function as a linear reciprocating-motion apparatus for use in a vehicle that is to be provided between an opening on a vehicle body and a lid  (Persiani: abstract) configured to open and close the opening; the lid is displaceable in a pivot range that includes: an open position at which the opening is open, a closed position at which the opening is closed, and a pressed-in position at which the lid is pressed in from the closed position to the side opposite the open position (Persiani: para 2); the housing is configured to be attached to the vehicle body (Persiani: See fig 7); the at least one movable member extends centered around an axial center passing through the opening and is configured to undergo linear reciprocating motion in the direction of the axial center in a linear range that includes: the first position corresponding to the open position, the second position corresponding to the closed position, and the third position corresponding to the pressed-in position; and the specific operation is a manual opening operation for displacing the lid to the open position (Persiani: abstract).  
In regards to claim 6, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 5, further comprising an electric actuator (Nam: 200) that (i) is provided in the housing, (ii) is operably connected to the stopper and (iii) is configured to displace the stopper to the nonblocking position when energized in response to the manual opening operation (Nam: see figs 3A-3B).  
In regards to claim 7, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 6, wherein the at least one movable member comprises: a linearly-movable shaft (Persiani: M1) that (i) extends centered on the axial center (Persiani: see fig 7), (ii) is supported by the housing such that the linearly-movable shaft is nonrotatable around the axial center and is configured to undergo linear reciprocating motion in the direction of the axial center in the linear range that includes the first position, the second position, and the third position (Persiani: see fig 7 and para 37), and (iii) is biased toward the first position (Persiani: para 37); and a rotary shaft (Persiani: main body of 3) that (i) extends centered on the axial center, (ii) is supported by the linearly-movable shaft such that the rotary shaft is rotatable around the axial center and is configured to undergo linear reciprocating motion in the direction of the axial center (Persiani: abstract), (iii) is rotatable to a latched position that latches the lid when the linearly-movable shaft is disposed in the second position or the third position and (iv) is rotatable to an unlatched position that does not latch the lid when the linearly-movable shaft is disposed in the first position (Persiani: para 35).  
In regards to claim 8, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 3, wherein: an island part (Persiani: 57) is provided in the center of the first intermittent profile; the island part includes the restricting part (Persiani: walls of 57 other than 52) and a recessed part (Persiani: 52) that is recessed toward the maximum separation position on the fifth-position side of the restricting part (Persiani: see fig 3); and the first guided part is configured to be held at the intermediate stopping position by entering the recessed part of the island part when guided to the intermediate stopping position (Persiani: see fig 3 and fig 7).  
In regards to claim 9, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 1, wherein the intermittent mechanism comprises: a second intermittent-guide part (Persiani: 5) that is non-displaceably provided on the housing, the second intermittent-guide part having a second intermittent profile (Persiani: 50 and 51), which includes a sixth position (Persiani: end spot of 50 where arrow starts) and a seventh position (52), defined thereon; and a second interacting mechanism (Persiani: 4) that: (i) is displaceably supported by the housing, (ii) includes a second guided part (Persiani: 46) that is guided by the second intermittent profile (Persiani: see fig 4), and (iii) is configured to displace the second guided part upon interacting with the linear reciprocating motion of the at least one movable member; wherein, each time the at least one movable member repetitively moves to the third position, the second intermittent-guide part is configured to guide the second guided part alternately to the sixth position or to the seventh position, and guiding the second guided part to the seventh position is defined as the specific state (Persiani: if sensing the unlocked state).  
In regards to claim 10, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 9, wherein: the linear reciprocating-motion apparatus is configured to function as a linear reciprocating-motion apparatus for use in a vehicle that is to be provided between an opening on a vehicle body and a lid  (Persiani: abstract) configured to open and close the opening; the lid is displaceable in a pivot range that includes: an open position at which the opening is open, a closed position at which the opening is closed, and a pressed-in position at which the lid is pressed in from the closed position to the side opposite the open position (Persiani: para 2); the housing is configured to be attached to the vehicle body (Persiani: See fig 7); the at least one movable member extends centered around an axial center passing through the opening and is configured to undergo linear reciprocating motion in the direction of the axial center in a linear range that includes: the first position corresponding to the open position, the second position corresponding to the closed position, and the third position corresponding to the pressed-in position; and the specific operation is a manual opening operation for displacing the lid to the open position (Persiani: abstract).  
In regards to claim 11, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 10, further comprising an electric actuator (Nam: 200) that (i) is provided in the housing, (ii) is operably connected to the stopper and (iii) is configured to displace the stopper to the nonblocking position when energized in response to the manual opening operation (Nam: see figs 3A-3B).  
In regards to claim 12, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 11, wherein the at least one movable member comprises: a linearly-movable shaft (Persiani: M1) that (i) extends centered on the axial center (Persiani: see fig 7), (ii) is supported by the housing such that the linearly-movable shaft is nonrotatable around the axial center and is configured to undergo linear reciprocating motion in the direction of the axial center in the linear range that includes the first position, the second position, and the third position (Persiani: see fig 7 and para 37), and (iii) is biased toward the first position (Persiani: para 37); and a rotary shaft (Persiani: main body of 3) that (i) extends centered on the axial center, (ii) is supported by the linearly-movable shaft such that the rotary shaft is rotatable around the axial center and is configured to undergo linear reciprocating motion in the direction of the axial center (Persiani: abstract), (iii) is rotatable to a latched position that latches the lid when the linearly-movable shaft is disposed in the second position or the third position and (iv) is rotatable to an unlatched position that does not latch the lid when the linearly-movable shaft is disposed in the first position (Persiani: para 35).  
In regards to claim 13, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 1, wherein: the linear reciprocating-motion apparatus is configured to function as a linear reciprocating-motion apparatus for use in a vehicle that is to be provided between an opening on a vehicle body and a lid  (Persiani: abstract) configured to open and close the opening; the lid is displaceable in a pivot range that includes: an open position at which the opening is open, a closed position at which the opening is closed, and a pressed-in position at which the lid is pressed in from the closed position to the side opposite the open position (Persiani: para 2); the housing is configured to be attached to the vehicle body (Persiani: See fig 7); the at least one movable member extends centered around an axial center passing through the opening and is configured to undergo linear reciprocating motion in the direction of the axial center in a linear range that includes: the first position corresponding to the open position, the second position corresponding to the closed position, and the third position corresponding to the pressed-in position; and the specific operation is a manual opening operation for displacing the lid to the open position (Persiani: abstract).  
In regards to claim 14, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 1, further comprising an electric actuator (Nam: 200) that (i) is provided in the housing, (ii) is operably connected to the stopper and (iii) is configured to displace the stopper to the nonblocking position when energized in response to the manual opening operation (Nam: see figs 3A-3B).  
In regards to claim 15, Persiani in view of Nam and Abeito teaches the linear reciprocating-motion apparatus according to claim 1, wherein the at least one movable member comprises: a linearly-movable shaft (Persiani: M1) that (i) extends centered on the axial center (Persiani: see fig 7), (ii) is supported by the housing such that the linearly-movable shaft is nonrotatable around the axial center and is configured to undergo linear reciprocating motion in the direction of the axial center in the linear range that includes the first position, the second position, and the third position (Persiani: see fig 7 and para 37), and (iii) is biased toward the first position (Persiani: para 37); and a rotary shaft (Persiani: main body of 3) that (i) extends centered on the axial center, (ii) is supported by the linearly-movable shaft such that the rotary shaft is rotatable around the axial center and is configured to undergo linear reciprocating motion in the direction of the axial center (Persiani: abstract), (iii) is rotatable to a latched position that latches a lid when the linearly-movable shaft is disposed in the second position or the third position and (iv) is rotatable to an unlatched position that does not latch the lid when the linearly-movable shaft is disposed in the first position (Persiani: para 35).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675